___________

                            No. 95-1617
                            ___________


Dorothy Lewis; Anthony Lewis,    *
                                 *
          Appellants,            *
                                 *
     v.                          *
                                 *   Appeal from the United States
Randall Hundley; Ron Orr,        *   District Court for the
                                 *   Western District of Missouri.
          Appellees,             *
                                 *          [UNPUBLISHED]
Larry Hunter,                    *
                                 *
          Defendant.             *

                            ___________

                  Submitted:    January 4, 1996

                        Filed: January 9, 1996
                             ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________


PER CURIAM.


     Dorothy and Anthony Lewis appeal the district court's1 grant
of summary judgment to defendants in their 42 U.S.C. § 1983 action.
Having carefully reviewed the record and the parties' briefs, we
conclude that no error of law or fact appears and that an opinion
would lack precedential value.


     Accordingly, we affirm.    See 8th Cir. R. 47B.



    1
     The Honorable Fernando J. Gaitan, Jr., United States District
Judge for the Western District of Missouri.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-